Citation Nr: 0029280	
Decision Date: 11/06/00    Archive Date: 11/09/00

DOCKET NO.  94-01 133	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a chronic acquired 
psychiatric disorder including posttraumatic stress disorder 
(PTSD).  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A.D. Jackson, Counsel


REMAND

The appellant had active service from February 1964 to August 
1966.  The Board remanded this matter in November 1995.  
Since then, precedent holdings of the Court have provided new 
guidance for the adjudication of claims for service 
connection for PTSD.  See e.g. Suozzi v. Brown, 10 Vet. App. 
307 (1997); Cohen v. Brown, 10 Vet. App. 128 (1997) and 
Moreau v. Brown, 9 Vet. App. 389 (1996).  Service connection 
for PTSD requires (1) A current medical diagnosis of PTSD 
(presumed to include the adequacy of the PTSD symptomatology 
and the sufficiency of a claimed in-service stressor); (2) 
credible supporting evidence that the claimed in-service 
stressor actually occurred; and (3) medical evidence of a 
causal nexus between current symptomatology and the specific 
claimed in-service stressor.  Cohen, 10 Vet. App. at 138 
(citing 38 C.F.R. § 3.304(f)).  Moreover, 38 C.F.R. 
§ 3.304(f) was revised in June 1999.  The RO should also 
consider the change in the regulations.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991) (when there has 
been a change in an applicable stature or regulation after a 
claim has been filed but before a final decision has been 
rendered, VA must apply the version of the statute or 
regulation which is most favorable to the claimant, unless 
Congress has expressly provided otherwise or has authorized 
VA to provide otherwise and VA has done so).  

With regard to the second element (combat service/stressor 
verification), the record does not reflect that the veteran 
received any awards or decorations for valor, combat 
experience or combat injuries; nor is there any other 
evidence of record that he participated in active combat.  
Where a veteran-claimant did not serve in combat or the 
stressor is not related to combat, his lay testimony, by 
itself, will not be enough to establish the occurrence of the 
alleged stressor.  See West (Carleton) v. Brown, 7 Vet. App. 
70, 76 (1994); see also Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993).  Instead, the record must contain evidence that 
corroborates his testimony as to the occurrence of the 
claimed stressor.  38 U.S.C.A. § 1154(b) (West 1991); 
38 C.F.R. § 3.304(d), (f) (1998); see also VA ADJUDICATION 
PROCEDURE MANUAL M21-1, Part VI,  11.38.

In a statement received in June 1992, the veteran reported 
seeing two fellow service personnel die from a boiler 
explosion aboard the U.S.S. Blandy.  He indicated that the 
time frame was between 1965 and 1966.  The record includes 
copies of the deck log book from the U.S.S. Blandy that date 
between 1965 and 1966.  A January 1966 written entry in the 
log book shows that a crew member suffered steam burns and 
died.  

With respect to traumatic event, it is noted that the RO 
determined that the events described by the veteran did not 
constitute stressors sufficient to support a diagnosis of 
PTSD.  Before making such a determination the duty to assist 
requires the BVA to obtain a medical opinion as to both the 
stressor's sufficiency and its causal impact on the 
appellant's present symptomatology.  See 38 C.F.R. § 
3.304(f); Manual M21-1, Part VI,  7.46(f). cf. Dizoglio v. 
Brown, 9 Vet. App. 163, 166 (1996).  

The prior remand included a request that the RO schedule the 
veteran for examination by a board of two psychiatrists to 
determine the current status of his disorder or whether it is 
related to service.  It appears that the RO may have 
attempted to schedule such an examination.  Nonetheless, a 
report of the examination requested in the remand is not of 
record.  The United States Court of Veterans Appeals (now the 
United States Court of Appeals for Veterans Claims, 
hereinafter the Court) has held, in Stegall v. West, 11 Vet. 
App. 268 (1998) that a Remand by the Court or the Board 
confers on the claimant, as a matter of law, the right to 
compliance with the remand orders.

Therefore, this case is REMANDED to the RO for the 
following:

1.  The RO should schedule the veteran 
for a VA psychiatric examination.  The RO 
must provide the examiner(s) a summary of 
the verified stressor or stressors, and 
the examiner(s) must be instructed that 
only these events may be considered for 
the purpose of determining whether 
exposure to a stressor in service has 
resulted in current psychiatric symptoms.  
The examiner(s) should also be 
specifically requested to determine 
whether the diagnostic criteria to 
support a diagnosis of PTSD have been 
satisfied.  If a diagnosis of PTSD is 
made, the examiner should (1) specify the 
credible "stressors" forming the basis 
for the diagnosis and the evidence relied 
upon to establish the existence of the 
stressor(s), and (2) describe which 
stressor(s) the veteran reexperiences and 
how he reexperiences them.  The 
examination report should include the 
complete rationale for all opinions 
expressed.  The claims file must be made 
available to the examiner(s).

2.  The RO should again adjudicate the 
claim for service connection for PTSD, 
with consideration of any changes in the 
regulations since the previous 
consideration of this claim.  

3.  If service connection for PTSD 
remains denied, the appellant and 
representative should be furnished a 
supplemental statement of the case 
(SSOC), which should include the revised 
regulations, and given an opportunity to 
respond.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant is notified that it 
is his responsibility to report for the examination and to 
cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claim.  
38 C.F.R. §§ 3.158 and 3.655.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	MARY GALLAGHER
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



